DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 52,56-59,63-65 are allowed.
Claims 52,59: Prior art of record does not teach creating and selecting a second firewall instance for the plurality of CDN servers, which are deployed around the Internet at the edge, to apply to network traffic associated with the particular participating content provider, the network traffic comprising requests for content of the particular participating content provider, the content to be delivered via the CDN; the first firewall comprising a first application layer control, which comprises one or more security criteria to be checked against a request and an action to take if an attack is identified; a first network layer control which one or more IP-layer restrictions to apply to requests from particular IP addresses; a designation of a first set of one or more of the plurality of CDN servers to which the firewall instance will apply; the second firewall comprising a second application layer control, which comprises one or more security criteria to be checked against a request and an action to take if an attack is identified; a second network layer control, which comprises one or more IP-layer restrictions to apply to requests from particular IP addresses and a designation of a second set of one or more of the plurality of CDN servers to which the firewall instance will apply, the second set being different than the first set.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 56-58, and 63-65 are each dependent from one of claims 52 or 59, and are therefore allowed under the same rationale.  
USPTO Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435